Name: 2000/689/EC: Commission Decision of 6 November 2000 amending Commission Decision 2000/552/EC on certain protection measures with regard to movement of equidae within and dispatch from certain parts of France affected by West Nile fever (notified under document number C(2000) 3173) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  health;  trade;  means of agricultural production;  agricultural activity
 Date Published: 2000-11-10

 Avis juridique important|32000D06892000/689/EC: Commission Decision of 6 November 2000 amending Commission Decision 2000/552/EC on certain protection measures with regard to movement of equidae within and dispatch from certain parts of France affected by West Nile fever (notified under document number C(2000) 3173) (Text with EEA relevance) Official Journal L 285 , 10/11/2000 P. 0022 - 0023Commission Decisionof 6 November 2000amending Commission Decision 2000/552/EC on certain protection measures with regard to movement of equidae within and dispatch from certain parts of France affected by West Nile fever(notified under document number C(2000) 3173)(Text with EEA relevance)(2000/689/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra- Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Whereas:(1) In certain departments of France cases of West Nile fever, a non-contagious vector-transmitted viral disease accompanied by clinical signs of encephalitis, have been reported in horses.(2) The presence of this disease is liable to constitute a danger for humans and equidae.(3) The Commission therefore adopted Decision 2000/552/EC of 15 September 2000 on certain protection measures with regard to movement of equidae within and dispatch from certain parts of France affected by West Nile fever(3).(4) In order to adapt the measures to the current epidemiological situation, it is necessary to amend Decision 2000/552/EC with regard to equidae dispatch from the affected parts of the territory of France.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annexes I and II to Decision 2000/552/EC are replaced by the Annex to this Decision.Article 2Member States shall amend the measures they apply with regard to France to bring them into line with this Decision.They shall inform the Commission thereof.Article 3This Decision shall apply until 30 November 2000.Article 4This Decision is addressed to the Member States.Done at Brussels, 6 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 234, 16.9.2000, p. 48.ANNEX"ANNEX IIn France the dÃ ©partements of:- l'HÃ ©rault (34)- Gard (30)- the part of the dÃ ©partement Bouches-du-RhÃ ´ne (13) west of the N 7 roadANNEX II>PIC FILE= "L_2000285EN.002304.EPS">"